DETAILED ACTION


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by FUJISHIRO (US 20190098535).

Regarding claim 1, FUJISHIRO (US 20190098535) teaches a network monitoring apparatus comprising: 
a memory (fig. 4); and 
a processor coupled to the memory (fig. 4), the processor being configured to execute a grouping control processing that includes 
specifying, based on a slice/service type and priority information of a data flow, a group to which the data flow belongs (fig. 5, par. 19, 40, 41, 42, 53, 54, 55, Service quality requirement (priority), function (group) (service type) to associate IP flows to a bearer and to one CN slice to bundle IP flows or grouping IP flows), and 
allocating a same network slice to a plurality of data flows included in a same group (par. 20, 21, 39, 43-46, allocating resource), and 
(par. 39, 43-47, allocating based on the grouping of flows in par. 40, 41, 42, 53, 54, 55).

Regarding claim 2, FUJISHIRO (US 20190098535) teaches the network monitoring apparatus according to claim 1, wherein the slice control processing is configured to report, to the edge node, at least part of the grouping control information regarding the network slice (par. 39, 47, 48, The base station 200 (controller 230) manages a resource allocated to the radio terminal 100 for each CN slice 20, based on the respective quality of service requirements and/or functions of the plurality of CN slices 20, CN slice being part core network as in par. 28 and fig. 2 300).

Regarding claim 7, FUJISHIRO (US 20190098535) teaches a method for network monitoring, the method comprising; 
specifying, by a network monitoring apparatus, based on a slice/service type and priority information of a data flow, a group to which the data flow belongs (fig. 5, par. 19, 40, 41, 42, 53, 54, 55, Service quality requirement (priority), function (group) (service type) to associate IP flows to a bearer and to one CN slice to bundle IP flows or grouping IP flows; 
allocating, by the network monitoring apparatus, a same network slice to a plurality of data flows included in a same group (par. 20, 21, 39, 43-46, allocating resource); and controlling an edge node of the network slice, based on grouping control information generated by the network monitoring apparatus (par. 43-47, allocating based on the grouping of flows in par. 40, 41, 42, 53, 54, 55 based on the CN slices in the core network as indicated by fig. 2, par. 28, 39).

A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 3, 5 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by ZHANG et al. (US 20200084636 as supported by provisional app. 62728393 filed on 09/07/2018).

Regarding claim 3, ZHANG et al. (US 20200084636) teaches a transmission apparatus comprising: a memory (fig. 13); and a processor coupled to the memory (fig. 13), the processor being configured to execute a header check processing that includes 
specifying a transfer destination from a header of a packet that is input (par. 18, 89, the new RLC PDU header may optionally include one or more of: a sender ID field, a receptor ID field, a slice ID field and a Qos flow ID field… The receptor ID may be an ID assigned by RAN name manager to identify a receptor of RLC PDU), and execute a header processing that includes performing, based on control information supplied from a network monitoring apparatus (fig. 1A, par. 68, 77, 82, type 1 PDCP), reducing of a size of the header (par. 68, 78, header compression) or adding of priority information to the header (par. 66, 78, 81, 89, 93, adding or removing header with QoS flow id or priority information).


Regarding claim 5, ZHANG et al. (US 20200084636) teaches a transmission apparatus comprising: 
a memory (fig. 13); 
a processor coupled to the memory (fig. 13), the processor being configured to execute a header check processing that includes checking a header of a packet that is input, and specifying a transfer destination (par. 18, 89, the new RLC PDU header may optionally include one or more of: a sender ID field, a receptor ID field, a slice ID field and a Qos flow ID field… The receptor ID may be an ID assigned by RAN name manager to identify a receptor of RLC PDU), and execute a header processing that includes controlling recovering processing in accordance with a size of the header (par. 68, 78, header compression would implicitly indicating decompression to recover the header) or in accordance with presence or absence of priority information that is added to the header, the recovering processing being configured to recover an original header (par. 66, 78, 81, 89, 93, adding or removing header with QoS flow id or priority information), based on control information supplied from a network monitoring apparatus (fig. 1A, par. 68, 77, 82, type 1 PDCP).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over ZHANG et al. (US 20200084636 as supported by provisional app. 62728393 filed on 09/07/2018) in view of SURYAVANSHI et al. (US 20150195326).

Regarding claim 4, ZHANG does not teach the transmission apparatus according to claim 3, wherein the header processing is configured to reduce the size of the header, when a latency request of the packet indicated by the control information is lower than a predetermined level.
But, SURYAVANSHI et al. (US 20150195326) teaches wherein the header processing is configured to reduce the size of the header, when a latency request of the packet indicated by the control information is lower than a predetermined level (par. 77, 86, 87).

Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as 
The motivation would have been to optimize the tradeoff between the processing the compression and the delay or latency.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over ZHANG et al. (US 20200084636 as supported by provisional app. 62728393 filed on 09/07/2018) in view of ANCHAN et al. (US 20180063746).

Regarding claim 6, ZHANG does not teach the transmission apparatus according to claim 5, wherein the controlling of the recovering processing is configured to perform the recovering processing when the size of the header is smaller than a predetermined value, the recovering processing being configured to remove the header and add original header information indicated by the control information.
But, ANCHAN et al. (US 20180063746) in a similar or same field of endeavor teaches wherein the controlling of the recovering processing is configured to perform the recovering processing when the size of the header is smaller than a predetermined value, the recovering processing being configured to remove the header and add original header information indicated by the control information (fig. 3, par. 42, 61, 71, The packet may then be decompressed at compressor/decompressor 345 using connection context 340 at the receiver 308, to provide the uncompressed RTP packet).

The motivation would have been to optimize the tradeoff between the processing the compression and the delay or latency.

Claims 8, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over FUJISHIRO (US 20190098535) in view of ZHANG et al. (US 20200084636 as supported by provisional app. 62728393 filed on 09/07/2018).

Regarding claim 8, FUJISHIRO (US 20190098535) teaches the method according to claim 7, further comprising: performing header compression (par. 26, header compression).
However, FUJISHIRO does not explicitly teach performing, by a first edge node of the network slice based on at least part of the grouping control information, reducing of a size of a header of a packet included in the data flow or adding of the priority information to the header.
But, ZHANG in a similar or same field of endeavor teaches performing, by a first edge node of the network slice based on at least part of the grouping control information (fig. 1A, par. 68, 77, 82, type 1 PDCP), reducing of a size of a header of a packet included in the data flow (par. 68, 78, header compression) or adding of the priority (par. 66, 78, 81, 89, 93, adding or removing header with QoS flow id or priority information).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by ZHANG in the system of FUJISHIRO to process the header.
The motivation would have been to optimize packet transmission over the network by prioritize and improve throughput.

Regarding claim 9, FUJISHIRO does not explicitly teach the method according to claim 8, further comprising: recovering, by a second edge node of the network slice, a pre-processing header, based on the at least part of the grouping control information.
But, ZHANG in a similar or same field of endeavor teaches recovering, by a second edge node of the network slice, a pre-processing header (par. 68, 78, header compression would implicitly indicating decompression to recover the header), based on the at least part of the grouping control information (fig. 1A, par. 68, 77, 82, type 1 PDCP).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by ZHANG in the system of FUJISHIRO to process the header.
The motivation would have been to optimize packet transmission over the network by prioritize and improve throughput.



Conclusion




Any inquiry concerning this communication or earlier communications from the examiner should be directed to THINH D TRAN whose telephone number is (571)270-3934. The examiner can normally be reached mon-fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FARUK HAMZA can be reached on 5712727969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THINH D TRAN/for /Thinh Tran/, Patent Examiner of Art Unit 2466